
	

114 S528 IS: Empowering Parents and Students Through Information Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 528
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Casey (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 in order to improve the requirements
			 regarding alternate standards and assessments for students with the most
			 significant cognitive disabilities, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Empowering Parents and Students Through Information Act.
 2.Alternate standards and assessments for students with the most significant cognitive disabilitiesSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by adding at the end the following:  (G)State requirements for alternate achievement standardsNotwithstanding subparagraph (B), in the case of any State that elects to use alternate academic achievement standards in any subject included in the State’s accountability system under paragraph (2) for students with the most significant cognitive disabilities, in accordance with section 612(a)(16) of the Individuals with Disabilities Education Act and sections 200.1(d) and 200.6(a)(2) of title 34, Code of Federal Regulations, or any successor regulation, the State shall—
 (i)establish and monitor implementation of clear and appropriate guidelines for individualized education program teams (as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act) to apply in determining, on an annual and subject-by-subject basis, when a child’s significant cognitive disability justifies assessment based on alternate academic achievement standards;
 (ii)ensure that parents of the students whom the State plans to assess using alternate assessments— (I)are involved in the decision that their child’s academic achievement will be measured against alternate academic achievement standards, consistent with section 614(d)(1)(A)(i)(VI)(bb) of the Individuals with Disabilities Education Act;
 (II)provide informed consent that their child’s achievement will be measured against alternate academic achievement standards using such assessment; and
 (III)are informed of any effect that participation in such assessment may have on their child’s academic preparation and eligibility for a regular secondary school diploma, as determined by the State;
 (iii)provide evidence that students with the most significant cognitive disabilities are included in and making progress in the general curriculum for the grade in which the students are enrolled and in assessments aligned with that curriculum, as described in section 601(c)(5)(A) of the Individuals with Disabilities Education Act;
 (iv)develop, disseminate information about, make available, and promote the use of reasonable accommodations to increase the number of students with the most significant cognitive disabilities participating in grade-level academic instruction and assessments aligned with grade-level academic standards, and promote the use of reasonable accommodations to increase the number of students with the most significant cognitive disabilities who are tested against grade-level academic achievement standards;
 (v)take steps to ensure general and special education teachers and other appropriate staff know how to administer assessments, including how to make appropriate use of accommodations, for students with disabilities;
 (vi)require separate annual determinations about whether a student should be assessed using an alternate assessment based on alternate academic achievement standards for each subject assessed; and
 (vii)ensure that students who take an alternate assessment based on alternate academic achievement standards are not precluded from attempting to complete the requirements for a regular secondary school diploma, as determined by the State.
							; and
 (B)in paragraph (2), by adding at the end the following:  (L)No inclusion of IEPsA State shall not use any student individualized education program, as defined in section 602(14) of the Individuals with Disabilities Education Act, in the State accountability system.; and
 (2)in subsection (h)(1)(C)— (A)in clause (i), by striking disability status and inserting disability category described in section 602(3) of the Individuals with Disabilities Education Act;
 (B)in clause (vii), by striking and after the semicolon; (C)in clause (viii), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (ix)the number and percentage of students with disabilities who take an alternate assessment based on alternate achievement standards, by grade and subject, and, for each grade and subject, by disability category described in section 602(3) of the Individuals with Disabilities Education Act, except that disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.. 
				
